Exhibit 10. 9

 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT, dated as of September 24, 2018 (the “Agreement”), among
FC Global Realty Incorporated, a Nevada corporation formerly known as
Photomedex, Inc. (the “Company”), and each of Dr. Dolev Rafaeli, Dennis M.
McGrath and Yoav Ben-Dror (each a “Service Provider,” and collectively, the
“Service Providers”). The Company and the Service Providers are sometimes
individually referred to in this Agreement as a “Party” and, collectively, as
the “Parties.”

 

RECITALS

 

WHEREAS, the individuals named in this Agreement have certain knowledge
regarding prior Company activities and the Company wishes to engage those
individuals to provide support services to the Company with regard to those
activities;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to, and agreed by and among the Parties as follows:

 

1.       Requirement to Make Cash Payments. The Company shall make the cash
payments to the Service Providers in the amounts and on the dates specified in
Appendix A to this Agreement (the “Cash Payments”) in consideration of the
services to be provided by such individuals under Section 2 herein (the
“Services”). The Cash Payments will be paid through the Company’s customary
payroll system in accordance with its payroll policy, or, in the case of Dr.
Yoav Ben-Dror, through the Company’s customary accounts payable system in
accordance with its accounting policy, and the Service Providers residing in the
United States shall be eligible to participate in the Company’s health and
disability benefits plan during the period that they provide the Services. For
purposes of clarification, the payment made to Mr. McGrath and Dr. Rafaeli
through the Company’s payroll system on August 23, 2018, and the payment made to
Dr. Ben-Dror through the Company’s accounts payable system on August 21, 2018,
shall each be counted towards the monthly Cash Payments due such Service
Provider for the month of August 2018 under the preceding agreement between the
parties. The Parties acknowledge and agree that a reasonably short delay in
making any payment due for the month of August 2018 does not constitute a
default under that agreement. Each of the Service Providers agree that the
Company may, at its option, prepay the Cash Payments at any time without any
penalty or premium. Notwithstanding the foregoing, if the Company instructs the
Service Providers to cease providing the Services or otherwise attempts to or
does terminate the Note Holders as Service Providers for any reason, such
cessation of Services or termination will not affect the Company’s obligation to
make the Cash Payments.

 



 

 

 

2.        Provision of Support Services.

 

(a) During the period from September 16, 2018 through December 31, 2018, the
Service Providers shall provide the Company with the following Services:

 

(i) Dennis M. McGrath shall provide assistance and support to the Company’s
Chief Financial Officer, General Counsel and auditors in connection with annual
audit and annual and quarterly filings pursuant to applicable law as they relate
to historical and background information during the period that Mr. McGrath was
an officer of the Company and he will also provide assistance and support in
connection with all SEC, Sarbanes-Oxley and tax compliance matters, as well as
vendor and litigation support, particularly as it relates to prior merger and
acquisition transactions involving the Company.

 

(ii) Dr. Dolev Rafaeli shall provide assistance and support with regard to all
matters relating to litigation, litigation-related and other third-party claims
arising during the period when Dr. Rafaeli was an officer of the Company or that
occur after such period but relate to facts and circumstances occurring during
such period, including, without limitation, support in handling all product
liability claims relating to the no!no! product, and all potential litigation
relating to the Home Shopping Network. Dr. Rafaeli will also provide assistance
and support in connection with any tax audits or tax compliance matters
involving the period during which Dr. Rafaeli was an officer of the Company.

 

(iii) Yoav Ben-Dror shall provide assistance and support with respect to the
winding down of the operations of the Company’s international subsidiaries and
certain domestic subsidiaries, to the extent that Mr. Ben-Dror has knowledge or
information necessary to provide such assistance and support as it relates to
the winding down of the operations of such domestic subsidiaries

 

(b) The Company and the Service Providers shall mutually agree upon what portion
of the Cash Payments shall be deemed to be compensation for the aforementioned
Services and shall treat such portion of the Cash Payments as compensation for
the Services described above. Dr. Dolev Rafaeli and Dennis M. McGrath will
continue to receive the employee benefits that they are currently receiving thru
December 31, 2018, including existing health and disability benefits, and for so
long after December 31, 2018 as they continue to provide the Services described
above. After December 31, 2018 and once Dr. Dolev Rafaeli and Dennis M. McGrath
no longer provide such Services, as previously agreed in their Employment
Agreements with the Company, they will receive COBRA coverage for a period of 18
months , to be fully paid for, or reimbursed to Messrs. Rafaeli and McGrath, by
the Company.

 

3.        Non-Disparagement. Each Party agrees with each other Party hereto, not
to make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action that may,
directly or indirectly, disparage any Party hereto and further agrees to take no
action which is intended, or would reasonably be expected, to harm the
reputation of any Party hereto or which would reasonably be expected to lead to
unwanted or unfavorable publicity for any Party hereto. Notwithstanding the
foregoing, nothing in this Agreement shall preclude any Party from making
truthful statements that are required by applicable law, regulation or legal
process.

 



 

 

 

4.        Fees and Expenses. Each party shall be responsible for his or its own
attorneys’ fees and costs in connection with the drafting and negotiation of
this Agreement and the consummation of the transactions contemplated hereby.

 

5.        Reliance. Each of the Parties acknowledges and represents that he or
it: (a) has read the Agreement; (b) clearly understands the Agreement and each
of its terms; (c) fully and unconditionally consents to the terms of this
Agreement; (d) has had the benefit and advice of counsel of his or its own
selection; (e) has executed this Agreement, freely, with knowledge, and without
influence or duress; (f) has not relied upon any other representations, either
written or oral, express or implied, made to him or it by any person; and (g)
acknowledges that the consideration received by him or it has been actual and
adequate.

 

6.        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail (i.e., Email)
prior to 6:30 p.m. (Eastern) on a business day, (b) the next business day after
the date of transmission, if such notice or communication is delivered via
electronic mail (i.e., Email) on a day that is not a business day or later than
6:30 p.m. (Eastern) on any business day, or (c) the business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the Party to whom such notice is required
to be given, if sent by any means other than Email transmission or U.S.
nationally recognized overnight courier service. The address for such notices
and communications shall be as follows.

 

If to the Company:

 

2300 Computer Avenue, Building G
Willow Grove, PA 19090
Attention: Michael Stewart
Email:

 

With a copy to:

 

BEVILACQUA PLLC
1050 Connecticut Ave., NW, Suite 500
Washington, DC 20036
Attention: Louis A. Bevilacqua, Esq.
Email:

 



 

 

  

If to the Service Providers:

 

Dolev Rafaeli

 




 

 

 

Email:

 

Dennis M. McGrath

 



 

 


 


Email:

 

Yoav Ben-Dror

 




 

 



 



Email:

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Party.

 

7.        Entire Agreement. This Agreement and the exhibits and appendices
hereto and other agreements referred to herein contain the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the parties hereto acknowledges that none
of the parties hereto, agents or counsel of any party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.

 

8.        Amendments. This Agreement may not be modified or amended in any
manner except by an instrument in writing specifically stating that it is a
supplement, modification or amendment to the Agreement and signed by each of the
Parties hereto against whom such modification or amendment shall be claimed to
be effective.

 

9.        Enforceability. Should any provision of this Agreement be declared or
be determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.

 

10.      Governing Law. This Agreement shall be governed, interpreted, and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of laws principles thereof.

 



 

 

 

11.      Counterparts; Facsimile Signature. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[Remainder of page intentionally left blank]


 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

  



  FC GLOBAL REALTY INCORPORATED       By: Michael R. Stewart   Name: Michael R.
Stewart   Title: Chief Executive Officer       /s/ Dr. Yoav Ben-Dror   DR. YOAV
BEN-DROR       /s/ Dennis M. McGrath   DENNIS M. MCGRATH       /s/ Dr. Dolev
Rafaeli   DR. DOLEV RAFAELI

  



 

 

 

APPENDIX A

 


Cash Payments

 

Payments for three and one-half (3.5) months, each payment or payments made
during the month made in accordance with the Company’s payroll system pay dates,
payable as follows:

 

(1)For the payroll payable on September 28, 2018, in the following amounts:

 

Dr. Dolev Rafaeli: $10,664.08 

Dennis M. McGrath: $3,3263.78

 

(2)For the months of October through December 2018, payments totaling:

 

Dr. Dolev Rafaeli: $21,328.16
Dennis M. McGrath: $6,653.56

 

Payments for three and one-half (3.5) months, each monthly payment, made on the
1st business day of each month, beginning October 1, 2018 (the payment for
services rendered during the month of September 2018 having already been made),
in the following amount:

 

Dr. Yoav Ben-Dror: $10,310.42

 



 